Case 1:20-cv-00612-PLM-PJG ECF No. 1-2 filed 07/08/20 PageID.16 Page 1 of 5




                     Exhibit B
   Case 1:20-cv-00612-PLM-PJG ECF No. 1-2 filed 07/08/20 PageID.17 Page 2 of 5

      PERRIGO COMPANY CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
    FOR U.S. EMPLOYEES ELECTING TO PARTICIPATE IN THE VOLUNTARY EARLY
                    RETIREMENT INCENTIVE PROGRAM 2017


        This U.S. Waiver and Release Agreement ("the Agreement") is entered into by and between
Perrigo Company plc ("the Company"), and Bob Holz ("Employee").

       1.       Final Day of Employment. Employee's final day of employment with the Company is
June 30, 2017 (the "Retirement Date").

         2.        General Release. In full consideration of Employee meeting the Conditions of
Eligibility of the Perrigo Company plc U.S. Voluntary Early Retirement Incentive Program 2017 (the
"Program") and for the Severance Pay and Severance Benefits to be provided to Employee under the
Program and according to the payment schedule contained in the Program and the Perrigo Company PLC
U.S. Severance Plan Amended and Restated Effective February 6, 2017 (the "Policy"), Employee
voluntarily and knowingly releases and discharges the Company, its parents, subsidiaries and Affiliates,
and their respective officers, directors, shareholders, employees, subsidiaries, divisions, parent
companies, employee benefit plans and fiduciaries, both past and present (the "Released Parties"), from
any and all claims, debts, suits or causes of action, known or unknown, based upon any fact,
circumstance, or event occurring or existing at or prior to the Eligible Employee's execution of the
Waiver and Release Agreement, including, but not limited to, any claims or actions arising out of or
during the Eligible Employee's employment with the Company and/or separation of employment,
including any claim under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et 5sq., as
amended Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the Americans
with Disabilities Act, 42 U.S.C. § 12101 et ssq., the Employee Retirement Income Security Act of 1974,
29 U.S.C. § 301 et seq., as amended, the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Civil Rights Act and any and all other
federal, state or local laws, and any common law claims now or hereafter recognized. In no event will the
Waiver and Release Agreement restrict the Eligible Employee's ability to engage in competition with the
Company or its Affiliates (or with any successor to the Company and its Affiliates). "Affiliate" means
any member of the group of corporations, trades or businesses or other organizations compromising the
"controlled group" with the Company.

         3.       Exclusions from General Release. Excluded from the General Release above are any
claims or rights which cannot be waived by law, including Employee's right, if any, to workers'
compensation benefits (although Employee represents that Employee has reported all work-related
injuries or illnesses, if any, that Employee suffered or sustained during employment with the Company),
unemployment insurance benefits, or vested rights under any retirement plan. Employee understands that
excluded from the General Release is the right to file an administrative charge of discrimination (or
similar charge) or to participate in any other type of state or federal investigation. However, by signing
this Agreement Employee agrees that he/she is waiving any right to monetary recovery, injunctive relief,
or reinstatement in connection with any such charge or investigation.

        4.      Confidential Information, Intellectual Property, and Company Property. Employee
agrees to continue to abide by the terms and conditions of the Confidentiality Agreement entered into by
her/him with the Company that is incorporated in its entirety into this Agreement by reference as well as
the Confidential Information covenants in Article X of the Policy.

      5.     Return of Corporate Property and Records. Employee agrees to return to the
Company, on or before commencement of payment of the severance, all of the Company's property in
 Case 1:20-cv-00612-PLM-PJG ECF No. 1-2 filed 07/08/20 PageID.18 Page 3 of 5

 Employee's possession or control and all books, records, files, notes, pricing information, customer lists
 and other data and information pertaining to the business of the Company in any format, delivered to or
 obtained by Employee or otherwise developed by Employee in connection with the performance of duties
 as an employee of the Company and Employee further agrees to retain no copies of any such materials in
 Employee's possession or control.

        6.     Ownership of Claims. Employee represents that Employee has not transferred or
assigned, or purported to transfer or assign, to any person or entity, any claim described in this
Agreement. Employee further agrees to indemnify and hold harmless the Company against any and all
claims based upon, arising out of, or in any way connected with any such actual or purported transfer or
assignment.

        7.        Employee Acknowledgements. Employee further agrees that Employee (a) has
accurately reported all hours worked and has been paid for all hours worked, including overtime; and (b)
is not aware of any job injury or illness for which Employee has not already filed a claim. Employee
represents that Employee has not filed any action, claim, charge, or complaint against the Company with
any local, state, or federal agency or court.

         8.    Complete Defense. Employee understands and agrees that this Agreement may be pled
as a complete defense to and provides the basis for summary dismissal of any claim or entitlement
released and waived by this Agreement which may be asserted in any suit or claim by the Employee
against the Company, or those persons or entities released in this Agreement.

         9.      Cooperation. Employee agrees that upon request by the Company to cooperate with the
Company in any investigation or litigation. Employee shall also be available to the Company for any
meetings or conferences the Company deems necessary in preparation for the defense or prosecution of
any such proceedings. The Company shall reimburse Employee for any actual costs and expenses
reasonably incurred by Employee while Employee's services are being utilized by the Company pursuant
to this Section.

         10.     Non-disparagement and Non-contact. Employee shall not, in any manner, publicly or
privately (including through social media), disparage or impugn the reputation or character of the
Company, including its management, products and services. This covenant shall not be construed to
interfere with Employee's enforcement of this Agreement, pursuit of legal rights or claims not covered by
the General Release in this Agreement, or ability to testify truthfully under oath pursuant to a subpoena,
other legal process, or government investigation.

        11.     Re-employment. Should Employee seek re-employment, Employee agrees that
neither the Company, nor any entity affiliated with it, nor any successor to it, is under any
obligation to consider Employee for such re-employment.

         12.     Miscellaneous. In the event of Employee's death, this Agreement is personal to and non-
assignable by Employee but is binding upon Employee's heirs and estate and the Employee's estate shall
be entitled to the continued payment of any severance benefits remaining under Article V of the Policy.
This Agreement is assignable by and is binding upon the Company's successors and assigns but such
assignment shall not relieve the Company of its obligations hereunder. This Agreement is the entire
agreement between the parties regarding Employee's termination of employment with the Company and
supersedes all prior agreements and understandings between the parties with respect to the subject matter
of this Agreement, except as specifically noted in this Agreement. No modification of this Agreement
shall be valid unless it is in writing and signed by both parties. This Agreement in no way shall be
construed as an admission by the Company that it acted wrongfully toward Employee or that Employee



                                                    2
   Case 1:20-cv-00612-PLM-PJG ECF No. 1-2 filed 07/08/20 PageID.19 Page 4 of 5
 has any rights against the Company for any wrongful action. If any part of this Agreement is found to be
 unenforceable, the other provisions shall remain fully valid and enforceable.

         13.      Default. In the event of default by Employee in complying with the terms of this
Agreement and those incorporated by reference, as a partial remedy to the Company, the Company shall
have the right to terminate payment of any Severance Pay and Severance Benefits owing to or that may
become owing to Employee under the Policy, provided that Employee receives at least $10,000, which is
attributable to his or her waiver of any ADEA claims, which remaining amounts shall be fully and
irrevocably forfeited, and pursue (i) such legal remedies as may be available to it to recover from
Employee any damages suffered by the Company as a result of such default, and/or (ii) an appropriate
action in equity, including an action for injunctive relief, as may be appropriate under the circumstances
to protect itself against such default. Regardless of any default rights exercised by the Company under
this Section of this Agreement, the Agreement itself shall continue to be in full force and effect and be
fully binding on Employee. Employee acknowledges that the existence of any claim or cause of action
against the Company by Employee, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the restrictions and provisions contained in
this Agreement.

        14.      Governing Law. This Agreement shall in all respects be interpreted, enforced and
governed under applicable federal law and in the event reference shall be made to state law, the internal
laws of the State of Michigan shall apply, without regard to choice of law principles.

        15.     Acknowledgements.        In signing this Agreement, Employee acknowledges that:

        (a)     The Company has not provided Employee with any tax advice, and Employee is solely
responsible for the tax consequences of compensation provided under this Agreement or under any
Company benefit plan;

        (b)     Employee has signed this Agreement voluntarily and knowingly in exchange for the
consideration described in this Agreement, the Program, and the Policy, which Employee acknowledges
as adequate and satisfactory and beyond that to which Employee is otherwise entitled;

      (c)       Employee is advised by the Company to consult with an attorney before signing this
Agreement;

      (d)      Employee has at least forty five (45) days in which to consider the Agreement and that
Employee has signed on the date indicated below after concluding that this Agreement is satisfactory;

         (e)     Employee has been provided access to ERI Program SharePoint site which
provides information about those eligible to participate in the separation pay and benefits Program and
those who are not (by job title, and age); and has been informed that a hard copy list of this information
is available upon request to Human Resources;

                Employee is advised by the Company that this Agreement shall not become effective or
enforceable until seven (7) days or fifteen (15) days in Minnesota after Employee's execution of this
Agreement, provided that the Agreement is not timely revoked in accordance with this paragraph.
Employee also understands that Employee may revoke this Agreement during the seven (7) days or
fifteen (15) days in Minnesota period. To be effective, Employee's revocation must be in writing and
delivered to Bryan Rojek, Vice President, Global Total Rewards, Human Resources Department, 515
Eastern Ave., Allegan, Michigan 49010 within the seven (7) day or fifteen (15) days in Minnesota
revocation period. Employee understands that seven (7) days or fifteen (15) days in Minnesota after



                                                    3
 Case 1:20-cv-00612-PLM-PJG ECF No. 1-2 filed 07/08/20 PageID.20 Page 5 of 5

Employee's execution of this Agreement, this Agreement will become effective and enforceable without
any further affirmative action by either Employee or the Company;

        (g)     that neither the Company nor any of its agents, representatives, employees, or attorneys,
have made any representations to Employee concerning the terms or effects of this Agreement other than
those contained in this Agreement; and

        (h)      Employee has received a copy of the Program and had electronic access to the Perrigo
Company plc U.S. Severance Policy Amended and Restated Effective February 6, 2017 and the ability to
request a printed copy.




I have read this Perrigo Company Confidential Waiver and Release Agreement for U.S.
Employees Electing to Participate in the Voluntary Early Retirement Incentive Program 2017
and I understand all of its terms. I enter into and sign this Perrigo Company Confidential Waiver
and Release Agreement for U.S. Employees Electing to Participate in the Voluntary Early
Retirement Incentive Program 2017 knowingly and voluntarily, with full knowledge of what it
means.


Datejlitar       ((         r -7                                            -
                                                      [Insert employee name]BOB HOLZ

                                                      PLEASE RETURN TO:

                                                      Bryan Rojek
                                                      Vice President of Global Total Rewards
                                                      Human Resources Department
                                                      Perrigo Company plc
                                                      515 Eastern Avenue
                                                      Allegan, MI 49010
                                                      bryan.rojek@perrigo.com




                                                  4
